UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09253 Wells Fargo Funds Trust (Exact name of registrant as specified in charter) 525 Market Street, San Francisco, CA 94105 (Address of principal executive offices) (Zip Code) C. David Messman Wells Fargo Funds Management, LLC 525 Market Street San Francisco, CA 94105 (Name and address of agent for service) Registrant's telephone number, including area code: 800-222-8222 Date of fiscal year-end: 10/31 Date of reporting period: 07/01/09 - 06/30/10 Item 1. Proxy Voting Record Wells Fargo Advantage Specialized Financial Services Fund ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert Hernandez as Director For Against Management 1.2 Elect Peter Menikoff as Director For Against Management 1.3 Elect Robert Ripp as Director For Against Management 1.4 Elect Theodore Shasta as Director For For Management 2 Amend Articles Re: Treatment of For For Management Abstentions and Broker Non-Votes 3.1 Approve Annual Report For For Management 3.2 Accept Statutory Financial Statements For For Management 3.3 Accept Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Omission of Dividends 5 Approve Discharge of Board and Senior For For Management Management 6 Approve Creation of CHF 4.4 Billion For For Management Pool of Capital without Preemptive Rights 7.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 7.2 Ratify PricewaterhouseCoopers LLC as For For Management Independent Registered Public Accounting Firm 7.3 Ratify BDO AG as Special Auditors For For Management 8 Amend 2004 Long-Term Incentive Plan For Against Management 9 Approve Reduction in Share Capital and For For Management Capital Repayment of $1.32 per Share ALLIANCEBERNSTEIN HOLDING L.P. Ticker: AB Security ID: 01881G106 Meeting Date: JUN 30, 2010 Meeting Type: Special Record Date: MAY 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Omnibus Stock Plan For Against Management ALTERRA CAPITAL HOLDINGS LTD Ticker: ALTE Security ID: G6052F103 Meeting Date: APR 29, 2010 Meeting Type: Special Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Share Issuance Pursuant to the For For Management Agreement and Plan of Amalgamation 2 Change the Name of Max Capital Group For For Management Ltd. to "Alterra Capital Holdings Ltd." 3 Change the Name of Max Bermuda Ltd. to For For Management "Alterra Insurance Ltd." 4 Transact Other Business (Voting) For Against Management AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel F. Akerson For For Management 1.2 Elect Director Charlene Barshefsky For For Management 1.3 Elect Director Ursula M. Burns For For Management 1.4 Elect Director Kenneth I. Chenault For For Management 1.5 Elect Director Peter Chernin For For Management 1.6 Elect Director Jan Leschly For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Edward .D. Miller For For Management 1.10 Elect Director Steven S. Reinemund For For Management 1.11 Elect Director Robert D. Walter For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Provide for Cumulative Voting Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Stock Retention/Holding Period Against For Shareholder BANK OF AMERICA CORP. Ticker: BAC Security ID: 060505104 Meeting Date: FEB 23, 2010 Meeting Type: Special Record Date: JAN 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Adjourn Meeting For For Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan S. Bies For For Management 2 Elect Director William P. Boardman For For Management 3 Elect Director Frank P. Bramble, Sr. For For Management 4 Elect Director Virgis W. Colbert For For Management 5 Elect Director Charles K. Gifford For For Management 6 Elect Director Charles O. Holliday, Jr. For For Management 7 Elect Director D. Paul Jones, Jr. For For Management 8 Elect Director Monica C. Lozano For For Management 9 Elect Director Thomas J. May For For Management 10 Elect Director Brian T. Moynihan For For Management 11 Elect Director Donald E. Powell For For Management 12 Elect Director Charles O. Rossotti For For Management 13 Elect Director Robert W. Scully For For Management 14 Ratify Auditors For For Management 15 Increase Authorized Common Stock For For Management 16 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 17 Amend Omnibus Stock Plan For For Management 18 Report on Government Service of Against Against Shareholder Employees 19 TARP Related Compensation Against For Shareholder 20 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 21 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 22 Adopt Policy on Succession Planning Against For Shareholder 23 Report on Collateral in Derivatives Against For Shareholder Trading 24 Claw-back of Payments under Against For Shareholder Restatements BANK OF NEW YORK MELLON CORPORATION, THE Ticker: BK Security ID: 064058100 Meeting Date: APR 13, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ruth E. Bruch For For Management 1.2 Elect Director Nicholas M. Donofrio For For Management 1.3 Elect Director Gerald L. Hassell For For Management 1.4 Elect Director Edmund F. Kelly For For Management 1.5 Elect Director Robert P. Kelly For For Management 1.6 Elect Director Richard J. Kogan For For Management 1.7 Elect Director Michael J. Kowalski For For Management 1.8 Elect Director John A. Luke, Jr. For For Management 1.9 Elect Director Robert Mehrabian For For Management 1.10 Elect Director Mark A. Nordenberg For For Management 1.11 Elect Director Catherine A. Rein For For Management 1.12 Elect Director William C. Richardson For For Management 1.13 Elect Director Samuel C. Scott III For For Management 1.14 Elect Director John P. Surma For For Management 1.15 Elect Director Wesley W. von Schack For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Ratify Auditors For For Management 4 Provide for Cumulative Voting Against Against Shareholder 5 Stock Retention/Holding Period Against For Shareholder 6 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote BB&T CORPORATION Ticker: BBT Security ID: 054937107 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Allison IV For For Management 1.2 Elect Director Jennifer S. Banner For For Management 1.3 Elect Director K. David Boyer, Jr. For For Management 1.4 Elect Director Anna R. Cablik For For Management 1.5 Elect Director Ronald E. Deal For For Management 1.6 Elect Director Barry J. Fitzpatrick For For Management 1.7 Elect Director Littleton Glover, Jr. For Withhold Management 1.8 Elect Director L. Vincent Hackley PhD For For Management 1.9 Elect Director Jane P. Helm For For Management 1.10 Elect Director John P. Howe III, MD For For Management 1.11 Elect Director Kelly S. King For For Management 1.12 Elect Director James H. Maynard For For Management 1.13 Elect Director Albert O. McCauley For For Management 1.14 Elect Director J. Holmes Morrison For For Management 1.15 Elect Director Nido R. Qubein For For Management 1.16 Elect Director Thomas E. Skains For For Management 1.17 Elect Director Thomas N. Thompson For For Management 1.18 Elect Director Stephen T. Williams For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify Auditors For For Management 4 Report on Political Contributions Against For Shareholder 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Overdraft Policies and Against For Shareholder Practices, and Impacts to Borrowers CAPITAL ONE FINANCIAL CORPORATION Ticker: COF Security ID: 14040H105 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Ronald Dietz For For Management 2 Elect Director Lewis Hay, III For For Management 3 Elect Director Mayo A. Shattuck III For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Stock Retention/Holding Period Against For Shareholder 7 Declassify the Board of Directors Against For Shareholder CHARLES SCHWAB CORPORATION, THE Ticker: SCHW Security ID: 808513105 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arun Sarin For For Management 1.2 Elect Director Paula A. Sneed For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Report on Political Contributions Against For Shareholder 5 Adopt a Policy in which the Company Against For Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives CITIGROUP INC. Ticker: C Security ID: 172967101 Meeting Date: SEP 2, 2009 Meeting Type: Written Consent Record Date: JUL 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Approve Reverse Stock Split For For Management 3 Amend Certificate of Incorporation to For Against Management Eliminate Voting Rights of Common Stock that Relates to Outstanding Series of Preferred Stock CITIGROUP INC. Ticker: C Security ID: 172967101 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alain J.P. Belda For For Management 2 Elect Director Timothy C. Collins For For Management 3 Elect Director Jerry A. Grundhofer For For Management 4 Elect Director Robert L. Joss For For Management 5 Elect Director Andrew N. Liveris For For Management 6 Elect Director Michael E. O'Neill For For Management 7 Elect Director Vikram S. Pandit For For Management 8 Elect Director Richard D. Parsons For For Management 9 Elect Director Lawrence R. Ricciardi For For Management 10 Elect Director Judith Rodin For For Management 11 Elect Director Robert L. Ryan For For Management 12 Elect Director Anthony M. Santomero For For Management 13 Elect Director Diana L. Taylor For For Management 14 Elect Director William S. Thompson, Jr. For For Management 15 Elect Director Ernesto Zedillo For For Management 16 Ratify Auditors For For Management 17 Amend Omnibus Stock Plan For For Management 18 Amend Omnibus Stock Plan For For Management 19 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 20 Amend NOL Rights Plan (NOL Pill) For For Management 21 Approve Reverse Stock Split For For Management 22 Affirm Political Non-Partisanship Against Against Shareholder 23 Report on Political Contributions Against For Shareholder 24 Report on Collateral in Derivatives Against For Shareholder Trading 25 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 26 Stock Retention/Holding Period Against For Shareholder 27 Reimburse Expenses Incurred by Against For Shareholder Stockholder in Contested Election of Directors CITY NATIONAL CORPORATION Ticker: CYN Security ID: 178566105 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Russell Goldsmith For For Management 1.2 Elect Director Ronald L. Olson For For Management 1.3 Elect DirectorRobert H. Tuttle For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Declassify the Board of Directors Against For Shareholder CULLEN/FROST BANKERS, INC. Ticker: CFR Security ID: 229899109 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Crawford H. Edwards For For Management 1.2 Elect Director Ruben M. Escobedo For For Management 1.3 Elect Director Patrick B. Frost For For Management 1.4 Elect Director David J. Haemisegger For For Management 1.5 Elect Director Richard W. Evans, Jr. For For Management 1.6 Elect Director Karen E. Jennings For For Management 1.7 Elect Director Richard M. Kleberg, III For For Management 1.8 Elect Director Horace Wilkins Jr. For For Management 2 Ratify Auditors For For Management FIDELITY NATIONAL FINANCIAL, INC. Ticker: FNF Security ID: 31620R105 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel D. (Ron) Lane For For Management 1.2 Elect Director General William Lyon For For Management 1.3 Elect Director Richard N. Massey For For Management 1.4 Elect Director Cary H. Thompson For For Management 2 Ratify Auditors For For Management GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director William M. Castell For For Management 4 Elect Director Ann M. Fudge For For Management 5 Elect Director Susan Hockfield For For Management 6 Elect Director Jeffrey R. Immelt For For Management 7 Elect Director Andrea Jung For For Management 8 Elect Director Alan G. (A.G.) Lafley For For Management 9 Elect Director Robert W. Lane For For Management 10 Elect Director Ralph S. Larsen For For Management 11 Elect Director Rochelle B. Lazarus For For Management 12 Elect Director James J. Mulva For For Management 13 Elect Director Sam Nunn For For Management 14 Elect Director Roger S. Penske For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director Douglas A. Warner III For For Management 17 Ratify Auditors For For Management 18 Provide for Cumulative Voting Against Against Shareholder 19 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 20 Require Independent Board Chairman Against For Shareholder 21 Report on Pay Disparity Against Against Shareholder 22 Adopt Policy Prohibiting Certain Against Against Shareholder Directors from Serving on Key Board Committees 23 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation GENWORTH FINANCIAL, INC. Ticker: GNW Security ID: 37247D106 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven W. Alesio For For Management 2 Elect Director Michael D. Fraizer For For Management 3 Elect Director Nancy J. Karch For For Management 4 Elect Director J. Robert "Bob" Kerrey For For Management 5 Elect Director Risa J. Lavizzo-Mourey For For Management 6 Elect Director Christine B. Mead For For Management 7 Elect Director Thomas E. Moloney For For Management 8 Elect Director James A. Parke For For Management 9 Elect Director James S. Riepe For For Management 10 Amend Omnibus Stock Plan For For Management 11 Ratify Auditors For For Management GOLDMAN SACHS GROUP, INC., THE Ticker: GS Security ID: 38141G104 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lloyd C. Blankfein For For Management 1.2 Elect Director John H. Bryan For For Management 1.3 Elect Director Gary D. Cohn For For Management 1.4 Elect Director Claes Dahlback For For Management 1.5 Elect Director Stephen Friedman For For Management 1.6 Elect Director William W. George For For Management 1.7 Elect Director James A. Johnson For For Management 1.8 Elect Director Lois D. Juliber For For Management 1.9 Elect Director Lakshmi N. Mittal For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director H. Lee Scott, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Reduce Supermajority Vote Requirement For For Management 5 Provide Right to Call Special Meeting For For Management 6 Provide for Cumulative Voting Against For Shareholder 7 Report on Collateral in Derivatives Against For Shareholder Trading 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Political Contributions Against For Shareholder 10 Report on Global Warming Science Against Against Shareholder 11 Report on Pay Disparity Against Against Shareholder 12 Stock Retention/Holding Period Against For Shareholder HARTFORD FINANCIAL SERVICES GROUP, INC., THE Ticker: HIG Security ID: 416515104 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert B. Allardice, III For For Management 2 Elect Director Trevor Fetter For For Management 3 Elect Director Paul G. Kirk, Jr. For For Management 4 Elect Director Liam E. McGee For For Management 5 Elect Director Gail J. McGovern For For Management 6 Elect Director Michael G. Morris For For Management 7 Elect Director Thomas A. Renyi For For Management 8 Elect Director Charles B. Strauss For For Management 9 Elect Director H. Patrick Swygert For For Management 10 Ratify Auditors For For Management 11 Approve Omnibus Stock Plan For For Management 12 Amend Executive Incentive Bonus Plan For For Management 13 Reimburse Proxy Contest Expenses Against For Shareholder ING GROEP NV Ticker: IBLGF Security ID: 456837103 Meeting Date: NOV 25, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approval Of A Resolution Of The For Did Not Vote Management Executive Board Regarding An Important Change Of The Identity Or The Character Of The Company Or The Enterprise. 2 Authorisation To Issue Ordinary Shares For Did Not Vote Management And To Exclude The Pre-emptive Rights. ING GROEP NV Ticker: INGA Security ID: 456837103 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Receive Announcements None None Management 2a Receive Report of Management Board None None Management (Non-Voting) 2b Receive Report of Supervisory Board None None Management (Non-Voting) 2c Annual Accounts For 2009 For For Management 3 Receive Explanation on Company's None None Management Reserves and Dividend Policy 4a Discuss Remuneration Report None None Management 4b Remuneration Policy For For Management 5a Discussion of Management Board Profile None None Management 5b Discussion of Supervisory Board Profile None None Management 5c Implementation Of The Revised Dutch For Against Management Corporate Governance code 5d Discussion on Depositary Receipt None None Management Structure 6 Receive Explanation on Company's None None Management Corporate Responsibility Performance 7a Discharge Of The Members Of The For For Management Executive Board In Respect Of the Duties Performed During The Year 2009 7b Discharge Of The Members Of The For For Management Supervisory Board In Respect Of the Duties Performed During The Year 2009 8 Composition Of The Supervisory Board: For For Management Reappointment Of Piet Klaver 9a Authorization To Issue Ordinary Shares For For Management With Or Without pre-emptive Rights 9b Authorization To Issue Ordinary Shares For For Management With Or Without pre-emptive Rights In Connection With A Takeover Of A Business 10a Authorization To Acquire Ordinary For For Management Shares Or Depositary Receipts for Ordinary Shares In The Company's Own Capital 10b Authorization To Acquire Ordinary For For Management Shares Or Depositary Receipts for Ordinary Shares Capital In Connection With A Restructuring 11 Any Other Businesss and Close Meeting None None Management INVESCO LTD. (FORMERLY INVESCO PLC) Ticker: IVZ Security ID: G491BT108 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Joseph R. Canion as Director For For Management 1.2 Elect Edward P. Lawrence as Director For For Management 1.3 Elect James I. Robertson as Director For For Management 1.4 Elect Phoebe A. Wood as Director For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Crandall C. Bowles For For Management 1.2 Elect Director Stephen B. Burke For For Management 1.3 Elect Director David M. Cote For For Management 1.4 Elect Director James S. Crown For For Management 1.5 Elect Director James Dimon For For Management 1.6 Elect Director Ellen V. Futter For For Management 1.7 Elect Director William H. Gray, III For For Management 1.8 Elect Director Laban P. Jackson, Jr. For For Management 1.9 Elect Director David C. Novak For For Management 1.10 Elect Director Lee R. Raymond For For Management 1.11 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Affirm Political Non-Partisanship Against Against Shareholder 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Report on Collateral in Derivatives Against For Shareholder Trading 7 Provide Right to Act by Written Consent Against For Shareholder 8 Require Independent Board Chairman Against For Shareholder 9 Report on Pay Disparity Against Against Shareholder 10 Stock Retention/Holding Period Against For Shareholder MANULIFE FINANCIAL CORPORATION Ticker: MFC Security ID: 56501R106 Meeting Date: MAY 6, 2010 Meeting Type: Annual/Special Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda B. Bammann For For Management 1.2 Elect Director John M. Cassaday For For Management 1.3 Elect Director Gail C.A. Cook-Bennett For For Management 1.4 Elect Director Thomas P. d'Aquino For For Management 1.5 Elect Director Richard B. DeWolfe For For Management 1.6 Elect Director Robert E. Dineen Jr. For For Management 1.7 Elect Director Pierre Y. Ducros For For Management 1.8 Elect Director Donald A. Guloien For For Management 1.9 Elect Director Scott M. Hand For For Management 1.10 Elect Director Robert J. Harding For For Management 1.11 Elect Director Luther S. Helms For For Management 1.12 Elect Director Thomas E. Kierans For For Management 1.13 Elect Director Lorna R. Marsden For For Management 1.14 Elect Director John R.V. Palmer For For Management 1.15 Elect Director Hugh W. Sloan Jr. For For Management 1.16 Elect Director Gordon G. Thiessen For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Bylaw No. 1 For For Management 4 Advisory Vote on Executive Compensation For For Management Approach MAX CAPITAL GROUP LTD Ticker: MXGL Security ID: G6052F103 Meeting Date: NOV 2, 2009 Meeting Type: Annual Record Date: AUG 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect William Kronenberg III as For For Management Director 1b Reelect James L. Zech as Director For For Management 2 Elect Angelo Guagliano as Subsidiary For For Management Director of Max Bermuda Ltd. 3 Ratify KPMG, Hamilton, Bermuda as For For Management Auditors of Max Capital Group Ltd. 4 Ratify KPMG, Hamilton, Bermuda as For For Management Auditors of Max Bermuda Ltd. METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard, Ph.D For For Management 1.2 Elect Director Alfred F. Kelly, Jr. For For Management 1.3 Elect Director James M. Kilts For For Management 1.4 Elect Director David Satcher, M.D., For For Management Ph.D. 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against For Shareholder MORGAN STANLEY Ticker: MS Security ID: 617446448 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roy J. Bostock For Against Management 2 Elect Director Erskine B. Bowles For For Management 3 Elect Director Howard J. Davies For For Management 4 Elect Director James P. Gorman For For Management 5 Elect Director James H. Hance, Jr. For For Management 6 Elect Director Nobuyuki Hirano For For Management 7 Elect Director C. Robert Kidder For For Management 8 Elect Director John J. Mack For For Management 9 Elect Director Donald T. Nicolaisen For For Management 10 Elect Director Charles H. Noski For For Management 11 Elect Director Hutham S. Olayan For For Management 12 Elect Director O. Griffith Sexton For For Management 13 Elect Director Laura D. Tyson For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Amend Omnibus Stock Plan For Against Management 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 18 Stock Retention/Holding Period Against For Shareholder 19 Require Independent Board Chairman Against For Shareholder 20 Report on Pay Disparity Against Against Shareholder 21 Claw-back of Payments under Against For Shareholder Restatements NORTHERN TRUST CORPORATION Ticker: NTRS Security ID: 665859104 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda Walker Bynoe For For Management 1.2 Elect Director Nicholas D. Chabraja For For Management 1.3 Elect Director Susan Crown For For Management 1.4 Elect Director Dipak C. Jain For For Management 1.5 Elect Director Robert W. Lane For For Management 1.6 Elect Director Robert C. McCormack For For Management 1.7 Elect Director Edward J. Mooney For For Management 1.8 Elect Director John W. Rowe For For Management 1.9 Elect Director David H.B. Smith, Jr. For For Management 1.10 Elect Director William D. Smithburg For For Management 1.11 Elect Director Enrique J. Sosa For For Management 1.12 Elect Director Charles A. Tribbett, III For For Management 1.13 Elect Director Frederick H. Waddell For For Management 2 Ratify Auditors For For Management PEOPLE'S UNITED FINANCIAL, INC. Ticker: PBCT Security ID: 712704105 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John K. Dwight For For Management 1.2 Elect Director Janet M. Hansen For For Management 1.3 Elect Director Mark W. Richards For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the None For Shareholder Election of Directors PNC FINANCIAL SERVICES GROUP, INC., THE Ticker: PNC Security ID: 693475105 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard O. Berndt For For Management 2 Elect Director Charles E. Bunch For For Management 3 Elect Director Paul W. Chellgren For For Management 4 Elect Director Robert N. Clay For For Management 5 Elect Director Kay Coles James For For Management 6 Elect Director Richard B. Kelson For For Management 7 Elect Director Bruce C. Lindsay For For Management 8 Elect Director Anthony A. Massaro For For Management 9 Elect Director Jane G. Pepper For For Management 10 Elect Director James E. Rohr For For Management 11 Elect Director Donald J. Shepard For For Management 12 Elect Director Lorene K. Steffes For For Management 13 Elect Director Dennis F. Strigl For For Management 14 Elect Director Stephen G. Thieke For For Management 15 Elect Director Thomas J. Usher For For Management 16 Elect Director George H. Walls, Jr. For For Management 17 Elect Director Helge H. Wehmeier For For Management 18 Ratify Auditors For For Management 19 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 20 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 21 TARP Related Compensation Against For Shareholder PROLOGIS Ticker: PLD Security ID: 743410102 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen L. Feinberg For For Management 1.2 Elect Director George L. Fotiades For For Management 1.3 Elect Director Christine N. Garvey For For Management 1.4 Elect Director Lawrence V. Jackson For For Management 1.5 Elect Director Donald P. Jacobs For For Management 1.6 Elect Director Irving F. Lyons, III For For Management 1.7 Elect Director Walter C. Rakowich For For Management 1.8 Elect Director D. Michael Steuert For For Management 1.9 Elect Director J. Andre Teixeira For For Management 1.10 Elect Director Andrea M. Zulberti For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Stock Option Exchange Program For For Management 4 Ratify Auditors For For Management PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Baltimore, Jr. For For Management 2 Elect Director Gordon M. Bethune For For Management 3 Elect Director Gaston Caperton For For Management 4 Elect Director Gilbert F. Casellas For For Management 5 Elect Director James G. Cullen For For Management 6 Elect Director William H. Gray, III For For Management 7 Elect Director Mark B. Grier For For Management 8 Elect Director Jon F. Hanson For For Management 9 Elect Director Constance J. Horner For For Management 10 Elect Director Karl J. Krapek For For Management 11 Elect Director Christine A. Poon For For Management 12 Elect Director John R. Strangfield For For Management 13 Elect Director James A. Unruh For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation PUBLIC STORAGE Ticker: PSA Security ID: 74460D109 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director B. Wayne Hughes For For Management 1.2 Elect Director Ronald L. Havner, Jr. For For Management 1.3 Elect Director Dann V. Angeloff For For Management 1.4 Elect Director William C. Baker For For Management 1.5 Elect Director John T. Evans For For Management 1.6 Elect Director Tamara Hughes Gustavson For For Management 1.7 Elect Director Uri P. Harkham For For Management 1.8 Elect Director B. Wayne Hughes, Jr. For For Management 1.9 Elect Director Harvey Lenkin For For Management 1.10 Elect Director Avedick B. Poladian For For Management 1.11 Elect Director Gary E. Pruitt For For Management 1.12 Elect Director Ronald P. Spogli For For Management 1.13 Elect Director Daniel C. Staton For For Management 2 Ratify Auditors For For Management RENAISSANCERE HOLDINGS LTD. Ticker: RNR Security ID: G7496G103 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect William F. Hecht as Director For For Management 1.2 Elect Henry Klehm, Iii as Director For For Management 1.3 Elect Ralph B. Levy as Director For For Management 1.4 Elect Nicholas L. Trivisonno as For For Management Director 2 Approve 2010 Perfomance-Based Equity For Against Management Incentive Plan 3 Amend 2001 Stock Incentive Plan For Against Management 4 Approve Employee Stock Purchase Plan For For Management 5 Approve Ernst & Young Ltd. as Auditors For For Management and Authorize Board to Fix Their Remuneration STATE STREET CORPORATION Ticker: STT Security ID: 857477103 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director K. Burnes For For Management 2 Elect Director P. Coym For For Management 3 Elect Director P. De Saint-Aignan For For Management 4 Elect Director A. Fawcett For For Management 5 Elect Director D. Gruber For For Management 6 Elect Director L. Hill For For Management 7 Elect Director J. Hooley For For Management 8 Elect Director R. Kaplan For For Management 9 Elect Director C. LaMantia For For Management 10 Elect Director R. Logue For For Management 11 Elect Director R. Sergel For For Management 12 Elect Director R. Skates For For Management 13 Elect Director G. Summe For For Management 14 Elect Director R. Weissman For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Ratify Auditors For For Management 17 Require Independent Board Chairman Against Against Shareholder 18 Report on Pay Disparity Against Against Shareholder SUNTRUST BANKS, INC. Ticker: STI Security ID: 867914103 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert M. Beall, II For For Management 2 Elect Director Alston D. Correll For For Management 3 Elect Director Jeffrey C. Crowe For For Management 4 Elect Director Patricia C. Frist For For Management 5 Elect Director Blake P. Garrett, Jr. For For Management 6 Elect Director David H. Hughes For For Management 7 Elect Director M. Douglas Ivester For For Management 8 Elect Director J. Hicks Lanier For For Management 9 Elect Director William A. Linnenbringer For For Management 10 Elect Director G. Gilmer Minor, III For For Management 11 Elect Director Larry L. Prince For For Management 12 Elect Director Frank S. Royal, M.D. For For Management 13 Elect Director Thomas R. Watjen For For Management 14 Elect Director James M. Wells, III For For Management 15 Elect Director Karen Hastie Williams For For Management 16 Elect Director Phail Wynn, Jr. For For Management 17 Amend Management Incentive Bonus Plan For For Management 18 Ratify Auditors For For Management 19 Advisory Vote on Executive Compensation For For Management 20 Prepare Sustainability Report Against For Shareholder TRAVELERS COMPANIES, INC., THE Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Beller For For Management 1.2 Elect Director John H. Dasburg For For Management 1.3 Elect Director Janet M. Dolan For For Management 1.4 Elect Director Kenneth M. Duberstein For For Management 1.5 Elect Director Jay S. Fishman For For Management 1.6 Elect Director Lawrence G. Graev For For Management 1.7 Elect Director Patricia L. Higgins For For Management 1.8 Elect Director Thomas R. Hodgson For For Management 1.9 Elect Director Cleve L. Killingsworth, For For Management Jr. 1.10 Elect Director Blythe J. McGarvie For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas M. Baker, Jr. For For Management 2 Elect Director Y. Marc Belton For For Management 3 Elect Director Victoria Buyniski For For Management Gluckman 4 Elect Director Arthur D. Collins, Jr. For For Management 5 Elect Director Richard K. Davis For For Management 6 Elect Director Joel W. Johnson For For Management 7 Elect Director Olivia F. Kirtley For For Management 8 Elect Director Jerry W. Levin For For Management 9 Elect Director David B. O'Maley For For Management 10 Elect Director O'dell M. Owens, M.D., For For Management M.P.H. 11 Elect Director Richard G. Reiten For For Management 12 Elect Director Craig D. Schnuck For For Management 13 Elect Director Patrick T. Stokes For For Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation ZIONS BANCORPORATION Ticker: ZION Security ID: 989701107 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: MAR 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roger B. Porter For For Management 2 Elect Director L.E. Simmons For For Management 3 Elect Director Steven C. Wheelwright For For Management 4 Increase Authorized Preferred Stock For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 7 Amend EEO Policy to Prohibit Against For Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Require Independent Board Chairman Against For Shareholder 9 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation Wells Fargo Advantage Specialized Technology Fund ACER INC. Ticker: 2353 Security ID: 004434205 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Approve the Issuance of New Shares from For For Management Retained Earnings 4 Amend Articles of Association For For Management 5 Approve Amendments on the Procedures For For Management for Loans to Other Parties 6 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 7 Approve Issuance of Employee Stock For For Management Options under Market Price ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: DEC 17, 2009 Meeting Type: Special Record Date: NOV 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Omnibus Stock Plan For For Management ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philippe G.H. Capron For Against Management 2 Elect Director Robert J. Corti For Against Management 3 Elect Director Frederic R. Crepin For Against Management 4 Elect Director Brian G. Kelly For Against Management 5 Elect Director Robert A. Kotick For Against Management 6 Elect Director Jean-Bernard Levy For Against Management 7 Elect Director Robert J. Morgado For Against Management 8 Elect Director Douglas P. Morris For Against Management 9 Elect Director Stephane Roussel For Against Management 10 Elect Director Richard Sarnoff For For Management 11 Elect Director Regis Turrini For Against Management 12 Amend Omnibus Stock Plan For For Management AIXTRON AG Ticker: AIXA Security ID: D0198L143 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: APR 28, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2009 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.15 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2009 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2009 5 Approve Remuneration System for For For Management Management Board Members 6 Ratify Deloitte & Touche GmbH as For For Management Auditors for Fiscal 2010 7 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 8 Approve Creation of EUR 40.3 Million For Against Management Pool of Capital I without Preemptive Rights 9 Approve Creation of EUR 10.1 Million For Against Management Pool of Capital II with Partial Exclussion of Preemptive Rights 10 Approve Issuance of Warrants/Bonds with For Against Management Warrants Attached/Convertible Bonds with Partial Exclussion of Preemptive Rights up to Aggregate Nominal Amount of EUR 1.2 Billion; Approve Creation of EUR 40.3 Million Pool of Capital to Guarantee Conversion Rights 11 Amend Articles Re: Convocation of, For For Management Participation in, Audio/Video Transmission of, Electronic Voting, and Exercise of Voting Rights at General Meeting due to New German Legislation (Law on Transposition of EU Shareholder's Rights Directive) 12 Approve Change of Corporate Form to For For Management Societas Europaea (SE) AKAMAI TECHNOLOGIES, INC. Ticker: AKAM Security ID: 00971T101 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Thomson Leighton For For Management 2 Elect Director Paul Sagan For For Management 3 Elect Director Naomi O. Seligman For For Management 4 Ratify Auditors For For Management AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey P. Bezos For For Management 2 Elect Director Tom A. Alberg For For Management 3 Elect Director John Seely Brown For For Management 4 Elect Director William B. Gordon For Against Management 5 Elect Director Alain Monie For For Management 6 Elect Director Thomas O. Ryder For For Management 7 Elect Director Patricia Q. Stonesifer For Against Management 8 Ratify Auditors For For Management 9 Report on Political Contributions Against For Shareholder AMERICAN TOWER CORPORATION Ticker: AMT Security ID: 029912201 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director: Raymond P. Dolan For For Management 1.2 Elect Director: Ronald M. Dykes For For Management 1.3 Elect Director: Carolyn F. Katz For For Management 1.4 Elect Director: Gustavo Lara Cantu For For Management 1.5 Elect Director: Joann A. Reed For For Management 1.6 Elect Director: Pamela D.a. Reeve For For Management 1.7 Elect Director: David E. Sharbutt For For Management 1.8 Elect Director: James D. Taiclet, Jr. For For Management 1.9 Elect Director: Samme L. Thompson For For Management 2 Ratify Auditors For For Management AMPHENOL CORPORATION Ticker: APH Security ID: 032095101 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stanley L. Clark For For Management 1.2 Elect Director Andrew E. Lietz For For Management 1.3 Elect Director Martin H. Loeffler For For Management 2 Ratify Auditors For For Management ANALOG DEVICES, INC. Ticker: ADI Security ID: 032654105 Meeting Date: JUL 20, 2009 Meeting Type: Special Record Date: JUN 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Option Exchange Program For For Management ANALOG DEVICES, INC. Ticker: ADI Security ID: 032654105 Meeting Date: MAR 9, 2010 Meeting Type: Annual Record Date: JAN 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ray Stata For For Management 1.2 Elect Director Jerald G. Fishman For For Management 1.3 Elect Director James A. Champy For For Management 1.4 Elect Director John L. Doyle For For Management 1.5 Elect Director John C. Hodgson For For Management 1.6 Elect Director Yves-Andre Istel For For Management 1.7 Elect Director Neil Novich For For Management 1.8 Elect Director F. Grant Saviers For For Management 1.9 Elect Director Paul J. Severino For For Management 1.10 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 25, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Millard S. Drexler For For Management 1.3 Elect Director Albert A. Gore, Jr. For For Management 1.4 Elect Director Steven P. Jobs For For Management 1.5 Elect Director Andrea Jung For For Management 1.6 Elect Director Arthur D. Levinson For For Management 1.7 Elect Director Jerome B. York For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Ratify Auditors For For Management 6 Prepare Sustainability Report Against Against Shareholder 7 Establish Other Board Committee Against Against Shareholder ASIAINFO HOLDINGS, INC. Ticker: ASIA Security ID: 04518A104 Meeting Date: APR 29, 2010 Meeting Type: Special Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issue Shares/Cash in Connection For For Management with Acquisition 2 Change Company Name For For Management 3 Adjourn Meeting For For Management ATHENAHEALTH, INC. Ticker: ATHN Security ID: 04685W103 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Kane For For Management 1.2 Elect Director Ruben J. King-Shaw, Jr. For Withhold Management 2 Ratify Auditors For For Management 3 Other Business None For Management BHARTI AIRTEL LTD(FRMLY BHARTI TELE-VENTURES LTD) Ticker: 532454 Security ID: Y0885K108 Meeting Date: JUL 7, 2009 Meeting Type: Special Record Date: MAY 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Two-for-One Stock Split and For For Management Amend Clause V of the Memorandum of Association to Reflect Changes in Capital 2 Amend Articles of Association Re: For For Management Changes to the Shareholders Agreement among SingTel, Bharti Telecom, Brentwood Investments, and Bharti Airtel Ltd 3 Approve Commission Remuneration for For For Management Independent Non-Executive Directors BHARTI AIRTEL LTD(FRMLY BHARTI TELE-VENTURES LTD) Ticker: 532454 Security ID: ADPV12481 Meeting Date: AUG 21, 2009 Meeting Type: Annual Record Date: JUL 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 1.00 Per Share For For Management 3 Reappoint A.K. Gupta as Director For For Management 4 Reappoint A. Lal as Director For For Management 5 Reappoint A.B. Ram as Director For For Management 6 Reappoint N. Kumar as Director For For Management 7 Approve S.R. Batliboi & Associates as For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Appoint K.Y. Quah as Director For For Management 9 Appoint N. Arora as Director For For Management 10 Appoint C.E. Ehrlich as Director For For Management CHINA TELECOM CORPORATION LTD Ticker: 728 Security ID: 169426103 Meeting Date: DEC 29, 2009 Meeting Type: Special Record Date: NOV 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Engineering Framework Agreement For For Management and Annual Cap 2 Approve Ancillary Telecommunications For For Management Services Framework Agreement and Annual Cap 3 Approve Strategic Agreement and its For For Management Supplemental Agreement 4 Elect Miao Jianhua as a Supervisor For For Management 5 Amend Articles Re: Description of the For For Management Scope of Business CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Arun Sarin For For Management 12 Elect Director Steven M. West For For Management 13 Elect Director Jerry Yang For For Management 14 Amend Omnibus Stock Plan For For Management 15 Amend Qualified Employee Stock Purchase For For Management Plan 16 Ratify Auditors For For Management 17 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 18 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 19 Report on Internet Fragmentation Against For Shareholder COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John E. Klein For For Management 2 Elect Director Lakshmi Narayanan For For Management 3 Elect Director Maureen Breakiron-Evans For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify Auditors For For Management CROWN CASTLE INTERNATIONAL CORP. Ticker: CCI Security ID: 228227104 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward C. Hutcheson, Jr For For Management 1.2 Elect Director J. Landis Martin For For Management 1.3 Elect Director W. Benjamin Moreland For For Management 2 Ratify Auditors For For Management CYPRESS SEMICONDUCTOR CORPORATION Ticker: CY Security ID: 232806109 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director T.J. Rodgers For For Management 1.2 Elect Director W. Steve Albrecht For For Management 1.3 Elect Director Eric A. Benhamou For For Management 1.4 Elect Director Lloyd Carney For For Management 1.5 Elect Director James R. Long For For Management 1.6 Elect Director J. Daniel Mccranie For For Management 1.7 Elect Director Evert Van De Ven For For Management 2 Ratify Auditors For For Management DELL INC. Ticker: DELL Security ID: 24702R101 Meeting Date: JUL 17, 2009 Meeting Type: Annual Record Date: MAY 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Breyer For For Management 1.2 Elect Director Donald J. Carty For For Management 1.3 Elect Director Michael S. Dell For For Management 1.4 Elect Director William H. Gray, III For Withhold Management 1.5 Elect Director Sallie L. Krawcheck For For Management 1.6 Elect Director Judy C. Lewent For For Management 1.7 Elect Director Thomas W. Luce, III For For Management 1.8 Elect Director Klaus S. Luft For For Management 1.9 Elect Director Alex J. Mandl For For Management 1.10 Elect Director Sam Nunn For Withhold Management 2 Ratify Auditors For For Management 3 Reimburse Proxy Contest Expenses Against For Shareholder 4 Reduce Supermajority Vote Requirement Against For Shareholder EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David M. Moffett For For Management 2 Elect Director Richard T. Schlosberg, For For Management III 3 Elect Director Thomas J. Tierney For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Ratify Auditors For For Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Michael J. Cronin For For Management 4 Elect Director Gail Deegan For For Management 5 Elect Director James S. DiStasio For For Management 6 Elect Director John R. Egan For For Management 7 Elect Director Edmund F. Kelly For For Management 8 Elect Director Windle B. Priem For For Management 9 Elect Director Paul Sagan For For Management 10 Elect Director David N. Strohm For For Management 11 Elect Director Joseph M. Tucci For For Management 12 Ratify Auditors For For Management 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 14 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation EQUINIX, INC. Ticker: EQIX Security ID: 29444U502 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven T. Clontz For For Management 1.2 Elect Director Gary F. Hromadko For For Management 1.3 Elect Director Scott G. Kriens For For Management 1.4 Elect Director William K. Luby For For Management 1.5 Elect Director Irving F. Lyons, III For For Management 1.6 Elect Director Christopher B. Paisley For For Management 1.7 Elect Director Stephen M. Smith For For Management 1.8 Elect Director Peter F. Van Camp For For Management 2 Ratify Auditors For For Management F5 NETWORKS, INC. Ticker: FFIV Security ID: 315616102 Meeting Date: MAR 11, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Deborah L. Bevier For For Management 2 Elect Director Alan J. Higginson For For Management 3 Elect Director John McAdam For For Management 4 Ratify Auditors For For Management GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric Schmidt For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Larry Page For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director John L. Hennessy For For Management 1.6 Elect Director Ann Mather For For Management 1.7 Elect Director Paul S. Otellini For For Management 1.8 Elect Director K. Ram Shriram For For Management 1.9 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Prepare Sustainability Report Against For Shareholder 5 Adopt Principles for Online Advertising Against Against Shareholder 6 Amend Human Rights Policies Regarding Against Against Shareholder Chinese Operations HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Lawrence T. Babbio, Jr. For For Management 1.3 Elect Director Sari M. Baldauf For For Management 1.4 Elect Director Rajiv L. Gupta For For Management 1.5 Elect Director John H. Hammergren For For Management 1.6 Elect Director Mark V. Hurd For For Management 1.7 Elect Director Joel Z. Hyatt For For Management 1.8 Elect Director John R. Joyce For For Management 1.9 Elect Director Robert L. Ryan For For Management 1.10 Elect Director Lucille S. Salhany For For Management 1.11 Elect Director G. Kennedy Thompson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Company Request on Advisory Vote on For For Management Executive Compensation HITACHI LTD. Ticker: 6501 Security ID: J20454112 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tadamichi Sakiyama For For Management 1.2 Elect Director Yoshie Ohta For For Management 1.3 Elect Director Mitsuo Ohhashi For For Management 1.4 Elect Director Akihiko Nomiyama For Against Management 1.5 Elect Director Kenji Miyahara For For Management 1.6 Elect Director Tooru Motobayashi For Against Management 1.7 Elect Director Isao Ono For For Management 1.8 Elect Director Takashi Kawamura For For Management 1.9 Elect Director Masaharu Sumikawa For For Management 1.10 Elect Director Hiroaki Nakanishi For For Management 1.11 Elect Director Michiharu Nakamura For For Management 1.12 Elect Director Takashi Miyoshi For For Management INFORMATICA CORPORATION Ticker: INFA Security ID: 45666Q102 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Garrett For For Management 1.2 Elect Director Gerald Held For For Management 1.3 Elect Director Charles J. Robel For For Management 2 Ratify Auditors For For Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation JOHNSON CONTROLS, INC. Ticker: JCI Security ID: 478366107 Meeting Date: JAN 27, 2010 Meeting Type: Annual Record Date: NOV 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David P. Abney For For Management 1.2 Elect Director Robert L. Barnett For For Management 1.3 Elect Director Eugenio Clariond For For Management Reyes-Retana 1.4 Elect Director Jeffrey A. Joerres For Withhold Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors JUNIPER NETWORKS, INC. Ticker: JNPR Security ID: 48203R104 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pradeep Sindhu For For Management 1.2 Elect Director Robert M. Calderoni For Withhold Management 1.3 Elect Director William F. Meehan For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management LONGTOP FINANCIAL TECHNOLOGIES LTD Ticker: LFT Security ID: 54318P108 Meeting Date: MAR 26, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor I.1 Elect Thomas Gurnee as Director For For Management I.2 Elect Zuyun Xue as Director For For Management
